        Case 1:20-cv-00329-JDB Document 41 Filed 07/02/21 Page 1 of 8


                                                APPEAL,CLOSED,PROSE−NP,TYPE I−FOIA
                               U.S. District Court
                    District of Columbia (Washington, DC)
              CIVIL DOCKET FOR CASE #: 1:20−cv−00329−JDB

MCNEIL v. U.S. DEPARTMENT OF STATE et al            Date Filed: 02/05/2020
Assigned to: Judge John D. Bates                    Date Terminated: 03/18/2021
Cause: 05:552 Freedom of Information Act            Jury Demand: None
                                                    Nature of Suit: 895 Freedom of
                                                    Information Act
                                                    Jurisdiction: U.S. Government Defendant
Plaintiff
ROBERT A. MCNEIL                       represented by ROBERT A. MCNEIL
                                                      729 Grapevine Highway
                                                      Apartment 148
                                                      Hurst, TX 76054
                                                      Email: bob.mcneil49@gmail.com
                                                      PRO SE


V.
Defendant
U.S. DEPARTMENT OF STATE               represented by Michael A. Tilghman
TERMINATED: 11/12/2020                                U.S. ATTORNEY'S OFFICE FOR THE
                                                      DISTRICT OF COLUMBIA
                                                      555 Fourth Street, NW
                                                      Washington, DC 20530
                                                      (202) 252−7113
                                                      Email: michael.tilghman@usdoj.gov
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                     Alan Burch
                                                     DOJ−USAO
                                                     Eousa
                                                     3 Constitution Square
                                                     175 N Street, NE
                                                     Washington, DC 20002
                                                     202−252−5875
                                                     Email: alan.burch@usdoj.gov
                                                     TERMINATED: 09/24/2020

Defendant
INTERNAL REVENUE SERVICE               represented by Ryan O'Connor McMonagle
OFFICE OF PROCEDURE AND                               U.S. DEPARTMENT OF JUSTICE
ADMINISTRATION                                        Tax Division
TERMINATED: 11/03/2020                                Ben Franklin Station
                                                      P.O. Box 227

                                                                                              1
      Case 1:20-cv-00329-JDB Document 41 Filed 07/02/21 Page 2 of 8


                                                           Washington, DC 20044
                                                           (202) 307−1355
                                                           Fax: (202) 514−6866
                                                           Email: ryan.mcmonagle@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Defendant
UNITED STATES OF AMERICA                   represented by Ryan O'Connor McMonagle
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                           Benton Thomas Morton
                                                           DEPARTMENT OF JUSTICE
                                                           Tax Division
                                                           Ben Franklin Station
                                                           P.O. Box 227
                                                           Washington, DC 20044
                                                           202−598−6285
                                                           Email: benton.t.morton@usdoj.gov
                                                           ATTORNEY TO BE NOTICED


Date Filed   #   Page Docket Text
02/05/2020   1        COMPLAINT against U.S. DEPARTMENT OF STATE ( Filing fee $ 400,
                      receipt number 4616102337) filed by ROBERT A. MCNEIL. (Attachments: # 1
                      Civil Cover Sheet)(ztd) (Entered: 02/11/2020)
02/05/2020   2        ENTERED IN ERROR. . . . .SUMMONS (3) Issued as to U.S. DEPARTMENT
                      OF STATE, U.S. Attorney and U.S. Attorney General (Attachments: # 1 Civil
                      Cover Sheet)(ztd) Modified on 2/13/2020 (ztd). (Entered: 02/11/2020)
02/05/2020   3        SUMMONS (3) Issued as to U.S. DEPARTMENT OF STATE, U.S. Attorney
                      and U.S. Attorney General (ztd) (Entered: 02/13/2020)
03/04/2020   4        NOTICE of Appearance by Alan Burch on behalf of U.S. DEPARTMENT OF
                      STATE (Burch, Alan) (Entered: 03/04/2020)
03/12/2020            SUMMONS (1) REISSUED as to U.S. DEPARTMENT OF STATE (ztd)
                      (Entered: 03/12/2020)
03/23/2020   5        Consent MOTION for Extension of Time to File Answer by U.S.
                      DEPARTMENT OF STATE (Burch, Alan) (Entered: 03/23/2020)
03/23/2020            MINUTE ORDER: Upon consideration of 5 consent motion for extension of
                      time, and the entire record herein, it is hereby ORDERED that the motion is
                      GRANTED; it is further ORDERED that defendant's answer or other response
                      shall be filed by not later than April 2, 2020. SO ORDERED. Signed by Judge
                      John D. Bates on 3/23/2020. (lcjdb1) (Entered: 03/23/2020)
03/24/2020            Set/Reset Deadlines: Answer due by 4/2/2020. (tb) (Entered: 03/24/2020)
04/02/2020   6

                                                                                                    2
      Case 1:20-cv-00329-JDB Document 41 Filed 07/02/21 Page 3 of 8



                    ANSWER to 1 Complaint by U.S. DEPARTMENT OF STATE.(Burch, Alan)
                    (Entered: 04/02/2020)
04/16/2020   7      REPLY re 6 Answer filed by ROBERT A. MCNEIL. (ztd) Modified link on
                    4/20/2020 (znmw). (Entered: 04/17/2020)
04/17/2020   8      ORDER. See text of Order for details. Signed by Judge John D. Bates on
                    4/17/2020. (lcjdb1) (Entered: 04/17/2020)
04/17/2020          Set/Reset Deadlines: Proposed Briefing Schedule due by 5/19/2020. (tb)
                    (Entered: 04/17/2020)
05/19/2020   9      Joint STATUS REPORT by U.S. DEPARTMENT OF STATE. (Burch, Alan)
                    (Entered: 05/19/2020)
05/19/2020          MINUTE ORDER: Upon consideration of 9 joint status report, and the entire
                    record herein, it is hereby ORDERED that the parties shall file another joint
                    status report by not later than June 18, 2020, which shall include a proposed
                    schedule for further proceedings. Signed by Judge John D. Bates on 5/19/2020.
                    (lcjdb1) (Entered: 05/19/2020)
05/19/2020          Set/Reset Deadlines: Joint Status Report due by 6/18/2020. (tb) (Entered:
                    05/19/2020)
06/18/2020   10     Joint STATUS REPORT by U.S. DEPARTMENT OF STATE. (Burch, Alan)
                    (Entered: 06/18/2020)
06/22/2020          MINUTE ORDER: Upon consideration of 10 joint status report, and the entire
                    record herein, it is hereby ORDERED that the following schedule shall govern
                    further proceedings: plaintiff shall file his motion for summary judgment by not
                    later than June 26, 2020; defendant shall file its opposition to plaintiff's motion
                    for summary judgment and its cross−motion for summary judgment by not later
                    than July 20, 2020; plaintiff shall file his reply in support of his motion for
                    summary judgment and opposition to defendant's cross−motion by not later
                    than August 20, 2020; and defendant shall file its reply in support of its
                    cross−motion by not later than August 31, 2020. SO ORDERED. Signed by
                    Judge John D. Bates on 6/22/2020. (lcjdb1) (Entered: 06/22/2020)
06/23/2020          Set/Reset Deadlines: Cross Motion due by 7/20/2020. Response to Cross
                    Motion due by 8/20/2020. Reply to Cross Motion due by 8/31/2020. Summary
                    Judgment motion due by 6/26/2020. Response to Motion for Summary
                    Judgment due by 7/20/2020. Reply to Motion for Summary Judgment due by
                    8/20/2020. (tb) (Entered: 06/23/2020)
06/23/2020   11     MOTION for Summary Judgment by ROBERT A. MCNEIL (ztd) (Entered:
                    06/25/2020)
07/20/2020   12     MOTION for Summary Judgment by U.S. DEPARTMENT OF STATE
                    (Attachments: # 1 Declaration of Eric Stein, # 2 Declaration of Miguel
                    Gonzalez)(Burch, Alan) (Entered: 07/20/2020)
07/20/2020   13     Memorandum in opposition to re 11 MOTION for Summary Judgment filed by
                    U.S. DEPARTMENT OF STATE. (Attachments: # 1 Declaration of Eric Stein,
                    # 2 Declaration of Miguel Gonzalez)(Burch, Alan) (Entered: 07/20/2020)
08/13/2020   14


                                                                                                          3
      Case 1:20-cv-00329-JDB Document 41 Filed 07/02/21 Page 4 of 8



                    MOTION for Extension of Time to File Response/Reply as to 12 MOTION for
                    Summary Judgment by ROBERT A. MCNEIL (Attachments: # 1 Text of
                    Proposed Order)(ztd) (Entered: 08/13/2020)
08/13/2020          MINUTE ORDER: Upon consideration of 14 plaintiff's motion for an extension
                    of time, and the entire record herein, it is hereby ORDERED that the motion is
                    GRANTED; it is further ORDERED that plaintiff's reply in support of his
                    motion for summary judgment and opposition to defendants' cross−motion for
                    summary judgment shall be filed by not later than September 18, 2020. SO
                    ORDERED. Signed by Judge John D. Bates on 8/13/2020. (lcjdb1) (Entered:
                    08/13/2020)
08/14/2020          Set/Reset Deadlines: Response to Cross Motion due by 9/18/2020. Reply to
                    Motion for Summary Judgment due by 9/18/2020. (tb) (Entered: 08/14/2020)
09/17/2020   15     MOTION to Amend/Correct 1 Complaint, MOTION for Extension of Time to
                    by ROBERT A. MCNEIL (Attachments: # 1 Text of Proposed Order)(ztd)
                    (Entered: 09/18/2020)
09/21/2020          MINUTE ORDER: Upon consideration of 15 motion to amend/correct
                    complaint and for extension of time, and the entire record herein, it is hereby
                    ORDERED that the motion is DENIED WITHOUT PREJUDICE for failure to
                    comply with Local Civil Rule 7(m), which requires parties (including parties
                    appearing pro se) to "confer with opposing counsel in a good−faith effort to
                    determine whether there is any opposition to the relief sought and, if there is, to
                    narrow the areas of disagreement" before filing a nondispositive motion. It is
                    further ORDERED that, if plaintiff wishes to refile the motion, he shall confer
                    with the government and, in conformity with Rule 7(m), include in his motion
                    "a statement that the required discussion occurred, and a statement as to
                    whether the motion is opposed." SO ORDERED. Signed by Judge John D.
                    Bates on 9/21/2020. (lcjdb1) (Entered: 09/21/2020)
09/21/2020   16     Amended MOTION to Amend/Correct 1 Complaint by ROBERT A. MCNEIL
                    (ztd) (Entered: 09/23/2020)
09/21/2020   17     ERRATA by ROBERT A. MCNEIL. (ztd) (Entered: 09/23/2020)
09/24/2020          MINUTE ORDER: Upon consideration of 16 amended motion to
                    amend/correct complaint, and the entire record herein, it is hereby ORDERED
                    that the motion is GRANTED; it is further ORDERED that plaintiff shall file
                    his reply in support of his motion for summary judgment and opposition to
                    defendants' cross−motion for summary judgment, as well as any amended
                    complaint, by not later than October 16, 2020. SO ORDERED. Signed by Judge
                    John D. Bates on 9/24/2020. (lcjdb1) (Entered: 09/24/2020)
09/24/2020   18     NOTICE OF SUBSTITUTION OF COUNSEL by Michael A. Tilghman on
                    behalf of U.S. DEPARTMENT OF STATE Substituting for attorney Alan
                    Burch (Tilghman, Michael) (Entered: 09/24/2020)
09/25/2020          Set/Reset Deadlines: Amended Pleading due by 10/16/2020. Response to Cross
                    Motion due by 10/16/2020. Reply to Motion for Summary Judgment due by
                    10/16/2020. (tb) (Entered: 09/25/2020)
10/16/2020   19     AMENDED COMPLAINT against U.S. DEPARTMENT OF STATE,
                    INTERNAL REVENUE SERVICE OFFICE OF PROCEDURE AND


                                                                                                          4
      Case 1:20-cv-00329-JDB Document 41 Filed 07/02/21 Page 5 of 8



                    ADMINISTRATION filed by ROBERT A. MCNEIL. (Attachments: # 1
                    Exhibit, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit
                    E)(ztd) (Entered: 10/16/2020)
10/16/2020   20     Summons (1) Issued as to INTERNAL REVENUE SERVICE OFFICE OF
                    PROCEDURE AND ADMINISTRATION. (ztd) (Entered: 10/16/2020)
10/16/2020   21     REPLY to opposition to motion re 11 MOTION for Summary Judgment filed
                    by ROBERT A. MCNEIL. (Attachments: # 1 Exhibit, # 2 Exhibit A, # 3
                    Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E)(ztd) (Entered:
                    10/16/2020)
10/16/2020   22     RESPONSE re 12 MOTION for Summary Judgment filed by ROBERT A.
                    MCNEIL. (Attachments: # 1 Exhibit, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit
                    C, # 5 Exhibit D, # 6 Exhibit E)(ztd) (Entered: 10/16/2020)
10/19/2020          MINUTE ORDER: Upon consideration of 22 plaintiffs response to defendants
                    cross−motion for summary judgment, and the entire record herein, it is hereby
                    ORDERED that defendant shall file its reply in support of its cross−motion by
                    not later than October 28, 2020. SO ORDERED. Signed by Judge John D.
                    Bates on 10/19/2020. (lcjdb1) (Entered: 10/19/2020)
10/20/2020          Set/Reset Deadlines: Reply to Cross Motion due by 10/28/2020. (tb) (Entered:
                    10/20/2020)
10/28/2020   23     REPLY to opposition to motion re 12 MOTION for Summary Judgment filed
                    by U.S. DEPARTMENT OF STATE. (Tilghman, Michael) (Entered:
                    10/28/2020)
10/29/2020   24     Consent MOTION for Extension of Time to File Response to Plaintiff's
                    Amended Complaint by U.S. DEPARTMENT OF STATE (Attachments: # 1
                    Text of Proposed Order)(Tilghman, Michael) Modified on 10/30/2020 (ztd).
                    (Entered: 10/29/2020)
10/30/2020   25     Consent MOTION to Substitute Party The United States of America for the
                    Internal Revenue Service, Consent MOTION to Clarify the United States' Time
                    to Respond to the Amended Complaint by INTERNAL REVENUE SERVICE
                    OFFICE OF PROCEDURE AND ADMINISTRATION, UNITED STATES
                    OF AMERICA (Attachments: # 1 Text of Proposed Order)(McMonagle, Ryan)
                    (Entered: 10/30/2020)
10/30/2020   26     RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                    INTERNAL REVENUE SERVICE OFFICE OF PROCEDURE AND
                    ADMINISTRATION served on 10/20/2020 (ztd) (Entered: 11/03/2020)
11/03/2020          MINUTE ORDER: In consideration of 25 United States motion to substitute
                    proper party and clarify time to respond to amended complaint, and the entire
                    record herein, it is hereby ORDERED that the motion is GRANTED; it is
                    further ORDERED that the United States of America is substituted as the
                    proper party defendant in the place of the Internal Revenue Service; and it is
                    further ORDERED that the United States shall file its answer to 19 the amended
                    complaint by not later than January 4, 2021. SO ORDERED. Signed by Judge
                    John D. Bates on 11/3/2020. (lcjdb1) (Entered: 11/03/2020)
11/04/2020          Set/Reset Deadlines: Answer due by 1/4/2021. (tb) (Entered: 11/04/2020)


                                                                                                       5
      Case 1:20-cv-00329-JDB Document 41 Filed 07/02/21 Page 6 of 8



11/12/2020   27     ORDER denying 11 plaintiff's motion for summary judgment and granting 12
                    defendant Department of State's cross−motion for summary judgment. See text
                    of Order for details. Signed by Judge John D. Bates on 11/12/2020. (lcjdb1)
                    (Entered: 11/12/2020)
11/12/2020   28     MEMORANDUM OPINION. Signed by Judge John D. Bates on 11/12/2020.
                    (lcjdb1) (Entered: 11/12/2020)
11/13/2020          Set/Reset Deadlines: Answer due by 1/4/2021. (zjd) (Entered: 11/13/2020)
01/04/2021   29     MOTION to Dismiss for Lack of Jurisdiction and Failure to State a Claim by
                    UNITED STATES OF AMERICA (Attachments: # 1 Memorandum in Support,
                    # 2 Text of Proposed Order)(McMonagle, Ryan) (Entered: 01/04/2021)
01/18/2021   30     Memorandum in opposition to re 29 MOTION to Dismiss for Lack of
                    Jurisdiction and Failure to State a Claim filed by ROBERT A. MCNEIL.
                    (Attachments: # 1 Exhibit A, # 2 Exhibit b, # 3 Text of Proposed Order)(ztd)
                    (Entered: 01/21/2021)
01/28/2021   31     REPLY to opposition to motion re 29 MOTION to Dismiss for Lack of
                    Jurisdiction and Failure to State a Claim filed by UNITED STATES OF
                    AMERICA. (McMonagle, Ryan) (Entered: 01/28/2021)
02/22/2021   32     SURREPLY to re 29 MOTION to Dismiss for Lack of Jurisdiction and Failure
                    to State a Claim filed by ROBERT A. MCNEIL. (Attachments: # 1 Exhibit, # 2
                    Text of Proposed Order)(ztd); ("Let this be filed" signed 2/22/2021 by Judge
                    John D. Bates) (Entered: 02/24/2021)
03/18/2021   33     ORDER granting 29 motion to dismiss. See text of Order for details. Signed by
                    Judge John D. Bates on 3/18/2021. (lcjdb1) (Entered: 03/18/2021)
03/18/2021   34     MEMORANDUM OPINION. Signed by Judge John D. Bates on 3/18/2021.
                    (lcjdb1) (Entered: 03/18/2021)
04/15/2021   35     MOTION to Alter Judgment as to 33 Order on Motion to Dismiss/Lack of
                    Jurisdiction by ROBERT A. MCNEIL. (eg) (Entered: 04/19/2021)
05/03/2021   36     RESPONSE re 35 MOTION to Alter Judgment as to 33 Order on Motion to
                    Dismiss/Lack of Jurisdiction filed by UNITED STATES OF AMERICA.
                    (Morton, Benton) (Entered: 05/03/2021)
05/06/2021   37     ORDER denying 35 plaintiff's motion to alter judgment. See text of Order for
                    details. Signed by Judge John D. Bates on 5/6/2021. (lcjdb1) (Entered:
                    05/06/2021)
06/28/2021   38     NOTICE OF APPEAL as to 37 Order on Motion to Alter Judgment, 33 Order
                    on Motion to Dismiss/Lack of Jurisdiction by ROBERT A. MCNEIL. Fee
                    Status: No Fee Paid. Parties have been notified. (ztd) (Entered: 07/05/2021)
07/02/2021   40     USCA Appeal Fees received $ 505 receipt number 200142 re 38 Notice of
                    Appeal filed by ROBERT A. MCNEIL (ztd) Modified date filed on 7/8/2021
                    (ztd). (Entered: 07/08/2021)
07/05/2021   39     Transmission of the Notice of Appeal, Order Appealed (Memorandum
                    Opinion), and Docket Sheet to US Court of Appeals. The fee remains to be paid
                    and another notice will be transmitted when the fee has been paid in the District
                    Court or motion to proceed In Forma Pauperis has been decided re 38 Notice of

                                                                                                        6
Case 1:20-cv-00329-JDB Document 41 Filed 07/02/21 Page 7 of 8



              Appeal. (ztd) (Entered: 07/05/2021)




                                                                7
        Case 1:20-cv-00329-JDB Document 41 Filed 07/02/21 Page 8 of 8


MIME−Version:1.0
From:DCD_ECFNotice@dcd.uscourts.gov
To:DCD_ECFNotice@localhost.localdomain
Bcc:
−−Case Participants: Ryan O'Connor McMonagle (eastern.taxcivil@usdoj.gov,
ryan.mcmonagle@usdoj.gov), Benton Thomas Morton (benton.t.morton@usdoj.gov), Michael A.
Tilghman (caseview.ecf@usdoj.gov, michael.tilghman@usdoj.gov), ROBERT A. MCNEIL
(bob.mcneil49@gmail.com), Judge John D. Bates (bates_chambers@dcd.uscourts.gov,
john_haley@dcd.uscourts.gov, tim_bradley@dcd.uscourts.gov)
−−Non Case Participants: Clerk of Court, US Court of Appeals (dcnoa@cadc.uscourts.gov)
−−No Notice Sent:

Message−Id:7224597@dcd.uscourts.gov
Subject:Activity in Case 1:20−cv−00329−JDB MCNEIL v. U.S. DEPARTMENT OF STATE et al USCA
Appeal Fees
Content−Type: text/html

                                           U.S. District Court

                                          District of Columbia

Notice of Electronic Filing


The following transaction was entered on 7/8/2021 at 10:21 AM and filed on 7/8/2021

Case Name:       MCNEIL v. U.S. DEPARTMENT OF STATE et al
Case Number:     1:20−cv−00329−JDB
Filer:
WARNING: CASE CLOSED on 03/18/2021
Document Number: 40(No document attached)
Docket Text:
USCA Appeal Fees received $ 505 receipt number 200142 re [38] Notice of Appeal filed by
ROBERT A. MCNEIL (ztd)


1:20−cv−00329−JDB Notice has been electronically mailed to:

Michael A. Tilghman    michael.tilghman@usdoj.gov, CaseView.ECF@usdoj.gov

Ryan O'Connor McMonagle       ryan.mcmonagle@usdoj.gov, Eastern.taxcivil@usdoj.gov

Benton Thomas Morton      benton.t.morton@usdoj.gov

ROBERT A. MCNEIL          bob.mcneil49@gmail.com

1:20−cv−00329−JDB Notice will be delivered by other means to::




                                                                                           8
